DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (2017/0225491).
With regards to claim 1, Miller teaches a method of printing a textile substrate, the method comprising: 
providing a textile substrate having a textile substrate surface and at least a first area (an area on the surface of the textile surface; [0055]); 
applying a first printed layer (2102, 2104; FIG. 21) over the textile substrate surface at the first area of the textile substrate ([0143-0144]), the first printed layer comprising a first visual component that forms a first image (“single set of graphic information”, [0134]); 
applying a second printed layer (2106, 2108; FIG. 21) over at least a portion of a surface of the first printed layer (2102, 2104)  distal to the textile substrate surface ([0133, 0141]), the second printed layer comprising one or more layers of ink and a plurality of discrete members, wherein each of the plurality of discrete members comprises a second visual component that collectively form a second image (“single set of graphic information”, [0134]); and 
applying a third printed layer (2110, 2112; FIG. 21) over a surface of the second printed layer distal (2106, 2108) to the first printed layer (2102, 2104), the third printed layer comprising a third visual component ([0145]) that masks the second visual component of the second printed layer when the textile substrate is viewed from a first angle (i.e., viewing the image of FIG. 21 from the top down), 
wherein the application of the third printed layer causes a visibility of the second visual component to change when the textile substrate is viewed from an angle that is different than the first angle (viewing from a different angle will reveal the lower layers including the layers form the second visual component 2106, 2108).

With regards to claim 2, Miller discloses the method of printing the textile substrate of claim 1 further comprising, subsequent to the application of the first printed layer, the second printed layer, or the third printed layer, at least partially curing one or more the first printed layer, the second printed layer, and the third printed layer ([0140]).

With regards to claim 3, Miller discloses the method of printing the textile substrate of claim 1, wherein the third visual component of the third printed layer is configured to visually match the first visual component of the first printed layer ([0137]).

With regards to claim 4, Miller discloses the method of printing the textile substrate of claim 1, wherein the third printed layer is applied via a digital direct printing technique (FIG. 3).

With regards to claim 5, Miller discloses the method of printing the textile substrate of claim 1, wherein the second printed layer comprises one or more layers of high density ink (“one or more intermediate color graphic layers”, [0132-0133]).

With regards to claim 6, Miller discloses the method of printing the textile substrate of claim 1, wherein the second printed layer (intermediate color graphic layer) comprises one or more discrete members ([0134]), wherein the each of the one or more plurality of discrete members (2106, 2108 making up a “set of graphic information”) comprises one (FIG. 21) or more exterior sides extending away from the first printed layer.

With regards to claim 7, Miller discloses the method of printing the textile substrate of claim 6, wherein the second visual component of the second printed layer ([0134]) comprises one or more color components at each of the one or more exterior sides of the each of one or more the plurality of discrete members (multiple intermediate color graphic layers with each having exterior side to make up a “set of graphic information of color graphic design information”).

With regards to claim 9, Miller discloses the method of printing the textile substrate of claim 1, wherein the application of the second printed layer comprises applying the second printed layer as at least one the plurality of discrete members arranged throughout the first area of the textile substrate ([0134]).

With regards to claim 10, Miller discloses the method of printing the textile substrate of claim 9, wherein the each of at least one the plurality of discrete member has one or more exterior sides (FIG. 21 shows the example having at least 4 sides).


With regards to claim 12, Miller discloses the method of printing the textile substrate of claim 1, wherein the each of the plurality of discrete members comprises a fourth visual component that collectively form a third image (“third set of graphic information”; [0135]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Publication 2017/0225491) in view of Liles et al. (US Publication 2016/0327708 A1; IDS dated 09/27/2021 US Patent Publication Cite No. 12; hereinafter Liles).
With regards to claim 8, Miller teaches the method of printing the textile substrate of claim 1. However, Miller is silent regarding wherein the application of the second printed layer comprises applying the second printed layer as one or more discrete members arranged in a linear pattern throughout the first area of the textile substrate.
Liles teaches printing discrete members arranged in a linear pattern (FIG. 3-5) through the textile ([0086-0088)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to print the discrete member (FIG. 18) as taught by Miller in a pattern (FIG. 5) as taught by Liles to achieve a printed pattern as desired by the operator.

With regards to claim 11, Miller teaches the method of printing the textile substrate of claim 1. However, Miller is silent regarding wherein the second visual component is collectively formed by an arrangement of the at least one discrete member throughout the first area of the textile substrate and the one or more exterior sides of the at least one discrete member.
Liles teaches printing discrete members arranged in a linear pattern (FIG. 3-6) through the textile ([0086-0088)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to print the discrete member (FIG. 18) as taught by Miller in the arrangement (FIG. 5 or 6) as taught by Liles to achieve a printed pattern as desired by the operator.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 6-8, Applicant argues that Miller does not teach “a first visual component that forms a first image” and the second printed layer comprises “one or more layers of ink and plurality of discrete members, wherein each of the plurality of discrete members comprises a second visual component that collectively form a second image” as required by claimed 1.
The Examiner respectfully disagrees with Applicant’s argument because upon further consideration, it was discovered that a different embodiment, Miller does teach the claimed invention.  Specifically, Miller discloses the claimed limitation in paragraphs 0134-0138 specifying the first and second image (“first set of graphic information”, “second set of graphic information”, or “third set of graphic information”) for the different layers.  Thus, Miller is considered to teach the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853